MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                    Aug 05 2019, 5:32 am

regarded as precedent or cited before any                                      CLERK
                                                                          Indiana Supreme Court
court except for the purpose of establishing                                 Court of Appeals
                                                                               and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel J. Vanderpool                                     Curtis T. Hill, Jr.
Vanderpool Law Firm, PC                                  Attorney General of Indiana
Warsaw, Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James A. Camp,                                           August 5, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-25
        v.                                               Appeal from the
                                                         Wabash Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Robert R. McCallen III, Judge
                                                         Trial Court Cause No.
                                                         85C01-1705-F1-585



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019                      Page 1 of 18
[1]   James A. Camp (“Camp”) was convicted of child molesting as a Level 1

      felony,1 child molesting as a Level 4 felony,2 and attempted child molesting as a

      Level 1 felony.3 He raises two issues, which we restate as:


                 I. Whether sufficient evidence was presented to support his
                 conviction for child molesting as a Level 1 felony because, he
                 contends, there was no evidence that he actually touched the sex
                 organ of the victim; and


                 II. Whether his aggregate sentence of forty years is inappropriate.


[2]   We affirm in part and reverse in part.


                                      Facts and Procedural History
[3]   E.S., E.K., J.K., and A.M. (collectively, “the children”) were friends who

      attended Shady Creek Elementary School near the small town of Lagro,

      Indiana. Tr. Vol. 2 at 40-42, 125, 127-28, 179. A.M. was nine years old as was

      J.K., who is the younger brother of E.K, age eleven. Id. at 39-40, 48, 129, 179,

      230-32. E.S. was nine years old. Id. at 151. Camp, age fifty-three, and his wife

      Debra, age fifty-six, also lived in Lagro and regularly let the children visit their

      home where the children would eat, watch movies, and play with Camp’s drum




      1
          See Ind. Code § 35-42-4-3(a)(1).
      2
          See Ind. Code § 35-42-4-3(b).
      3
          See Ind. Code § 35-41-5-1(a); Ind. Code § 35-42-4-3(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 2 of 18
      set and action figures. Id. at 46-50, 131-34, 138. E.S., E.K., and J.K.

      occasionally spent the night at Camp’s home. Id. at 144, 190.


[4]   Camp is mentally impaired and suffers from several illnesses. He suffered two

      traumatic brain injuries as a child, one as an infant and the other as a high

      school freshman; the second injury put Camp into a coma for two weeks. Tr.

      Vol. 3 at 129-30. He did not complete high school or obtain a G.E.D. Id. at

      119. Camp’s I.Q. of 79 places him in the bottom five percent of the population.

      Tr. Vol. 4 at 47-48. Camp’s cognitive problems include a poor short-term

      memory. Id. at 43. Camp suffers from depression, anxiety, schizophrenia, and

      diabetes. Tr. Vol. 3 at 176; Tr. Vol. 4 at 195-96. Camp’s only prior conviction

      was for driving while suspended, a Class A misdemeanor. Tr. Vol. 4 at 196.

      Camp does not work and receives a monthly disability check. Tr. Vol. 3 at 186-

      88.


[5]   On May 15, 2017, the children gathered to play at E.S.’s home. Tr. Vol. 2 at 57-

      58. J.K. left the home for a few minutes, and A.M., E.S., and E.K.

      (collectively, “the girls”) walked to the grounds of the nearby church for a water

      fight. Id. at 57-59. Once the girls were soaked, they stopped the water fight,

      and J.K. rejoined them a few minutes later. Id. at 60-61. The children walked

      to Camp’s home, which was only one-half block away, and Camp let them

      come inside. Id. at 61-63. Camp was alone because Debra was at work. Id. at

      63. Camp told the girls to change, gave them dry towels, and put their wet

      clothes in the dryer. Id. at 64-66. The girls changed in the bedroom, returned



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 3 of 18
      to the living room wrapped in towels, and sat on the couch with Camp. Id. at

      66-68. J.K. sat on the floor. Id. at 67.


[6]   Camp let one of the girls put in a videotaped pornographic film, Not the Wizard

      of Oz. Id. at 67-68. During the movie, Camp reached under A.M.’s towel and

      rubbed her breasts and vagina. Id. at 69-73. A.M. was uncomfortable, so she

      moved away from Camp. Id. at 74. Camp pulled down his pants and showed

      the children his penis. Id. at 201. A.M. “triple-dog dared” Camp to do

      something to her that was depicted in the pornographic movie. Id. at 196-97;

      Tr. Vol. 3 at 155-57. A.M., E.K., and E.S. went into the bedroom, and Camp

      followed them in. Tr. Vol. 2 at 77. J.K. stayed in the living room. Id.


[7]   While in the bedroom, Camp again rubbed A.M.’s vagina. Id. at 77-78. E.S.

      “double-dog-dared” Camp to lick A.M.’s vagina. Id. at 80-81. Camp then put

      his head between A.M.’s legs and licked the bare skin of her vagina. Id. at 79-

      80; Tr. Vol. 3 at 208-09. Camp returned to the living room, and the dryer

      indicated that the girls’ clothes were done. Tr. Vol. 2 at 82. The girls put their

      clothes back on, and all the children left Camp’s home. Id. at 82-83.


[8]   The next day, E.S.’s mother and A.M.’s mother approached Camp’s home to

      confront him. Tr. Vol. 3 at 171, 216. E.S.’s mother was carrying a gun, and

      A.M.’s mother was carrying a baseball bat. Id. After observing the women

      approaching, Camp called the police, stating he needed to speak to someone

      because he had done something wrong. Id. Officer Ryan Chambers (“Officer

      Chambers”) arrived at Camp’s home, and, soon after, Camp voluntarily

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 4 of 18
       accompanied Officer Chambers to the Sheriff’s Department to speak with

       Detective Mike Davis (“Detective Davis”). Id. at 49-50, 74, 172. During the

       interview with Detective Davis, Camp stated that the kids “threw [him] under

       the bus.” Id. at 223.


[9]    On May 22, 2017, the State charged Camp with Count I, child molesting, a

       Level 1 felony; Count II, child molesting, a Level 4 felony, and Count III,

       performing sexual conduct in the presence of a minor, a Level 6 felony.

       Appellant’s App. Vol. II at 22. The State later moved to dismiss Count III and

       moved to add a new Count III, attempted child molesting, a Level 1 felony. Id.

       at 58-62. The trial court granted the State’s requests. Id. at 8-9, 65.


[10]   The jury trial began on November 7, 2018, and the jury found Camp guilty of

       all counts. Tr. Vol. 2 at 2; Tr. Vol. 4 at 179. At the December 7, 2018 sentencing

       hearing, Camp expressed remorse:


               Q. If [the children] were here, what would you like to say to
               them? There are family members here.


               A. There’s are - there are family members here and I would just
               like to say I’m sorry. It should have never happened. I know
               that. I’ve spent the last year and seven months in jail thinking
               about what happened. I am sorry. I can’t take it back. I wish I
               could. But I am very sorry. I am sorry.


               Q. Okay. Are you, uh, are you sorry that you’re going to
               prison?


               A. No. (Inaudible).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 5 of 18
               Q. What do you mean?


               A. I - I - I deserve to go to prison. I mean I - I - I’m guilty. I’m -
               I’m - I need to go.


               Q. Okay.


               A. For what I did.


       Tr. Vol. 4 at 203-04.


[11]   The trial court found two aggravating factors: (1) Camp lured A.M. into the

       bedroom by showing her a pornographic movie; and (2) Camp attempted to

       justify his actions at trial by a child’s dare and by testifying that he was “thrown

       under the bus.” Appellant’s App. Vol. II at 20. The trial court found three

       mitigating factors: (1) Camp’s diminished mental capacity; (2) his minimal

       criminal history; and (3) his poor health. Id. The trial court imposed

       concurrent sentences of forty years with three years suspended for Count I,

       child molesting as a Level 1 felony, and eight years for Count II, child

       molesting as a Level 4 felony. Id. at 21. It vacated Count III, attempted child

       molesting, due to double jeopardy concerns. Id. at 20. Camp now appeals. We

       will provide additional facts as necessary.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 6 of 18
                                      Discussion and Decision

                                     I.       Sufficiency of Evidence
[12]   Camp argues that the State failed to present sufficient evidence to support his

       conviction for child molesting as a Level 1 felony because the State failed to

       show that Camp and A.M. engaged in “other sexual conduct,” i.e., “an act

       involving: (1) a sex organ of one (1) person and the mouth or anus of another

       person.” See Ind. Code § 35-42-4-3(a)(1); Ind. Code § 35-31.5-2-221.5. More

       specifically, Camp maintains that the State’s evidence established, at most, that

       he licked A.M.’s “vaginal area,” not her actual vagina. Appellant’s Br. at 18-20.


[13]   When we review the sufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of the witnesses. McHenry v. State, 820 N.E.2d

       124, 126 (Ind. 2005). Rather, we will affirm a conviction if we find that any

       reasonable factfinder could find a defendant guilty beyond a reasonable doubt

       when considering all the facts and inferences that favor the conviction. Bailey v.

       State, 907 N.E.2d 1003, 1005 (Ind. 2009). The evidence need not exclude every

       reasonable hypothesis of innocence, but it must support a reasonable inference

       of guilt to support the verdict. Drane v. State, 867 N.E.2d 144, 146-47 (Ind.

       2007).


[14]   Camp maintains that the State proved only that he licked A.M.’s “vaginal

       area.” Appellant’s Br. at 18-20. Camp correctly observes that during cross-

       examination, A.M. testified that Camp “licked on the side of her vagina” and

       “two centimeters” to the side of her vagina. Tr. Vol. 2 at 98, 103-04. This


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 7 of 18
       testimony does not prove, he contends, that he committed an act involving his

       mouth and A.M.’s sex organ. See I.C. § 35-31.5-2-221.5.


[15]   Camp, however, ignores the evidence that supports his conviction, and, thus, he

       asks us to reweigh the evidence, which our standard of review does not allow.

       See McHenry, 820 N.E.2d at 126. The evidence supporting the conviction

       included A.M.’s testimony. The following exchange between the prosecutor

       and A.M. established sufficient evidence for Camp’s Level 1 felony child

       molesting conviction:


               Q. [B]ut where, exactly, was he licking you at?


               A. Um, right here.


               Q. Okay. Was it directly on your vagina?


               A. Yes.


       Tr. Vol. 2 at 79-80. Moreover, Camp’s own testimony showed that he

       committed Level 1 felony child molesting. He stated, “I put my mouth on [the]

       upper part of her vagina.” Tr. Vol. 3 at 209.


[16]   Finally, even if the State only proved that Camp licked A.M.’s vaginal area,

       such evidence would support Camp’s conviction. As we said in Bear v.

       State,“[I]t defies common sense that the legislature intended to criminalize the

       oral stimulation of the vagina without also criminalizing the oral stimulation of

       the vaginal area.” 772 N.E.2d 413, 425 (Ind. Ct. App. 2002), overruled on other


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 8 of 18
       grounds by 784 N.E.2d 459 (Ind. 2003), trans. denied. Accordingly, the State

       presented sufficient evidence that Camp engaged in an act involving his mouth

       and A.M.’s sex organ and thereby presented sufficient evidence to support

       Camp’s conviction for child molesting as a Level 1 felony. See I.C. § 35-31.5-2-

       221.5; I.C. § 35-42-4-3(a)(1).


                                               II.      Sentencing
[17]   Camp argues that his aggregate sentence of forty years is inappropriate. He

       correctly notes that his forty-year sentence for Level 1 felony child molesting is

       ten years more than the advisory sentence for Level 1 felonies and that his

       eight-year sentence for Level 4 felony child molesting is two years more than

       the advisory sentence for a Level 4 felony. See Ind. Code § 35-50-2-4(c); Ind.

       Code § 35-50-2-5.5. Camp is also correct that his conviction for Level 1 felony

       child molesting makes him a credit restricted felon, meaning he will receive one

       day of credit for each six days that he serves on that conviction. See Ind. Code §

       35-50-6-3.1(d); Ind. Code. § 35-50-6-4(c); Ind. Code § 35-31.5-2-72(1).


[18]   Under Indiana Appellate Rule 7(B), we may revise a sentence if we find the

       sentence is inappropriate considering the nature of the offense and the character

       of the offender. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on

       reh’g, 875 N.E.2d 218 (2007). The “nature of offense” compares the defendant’s

       actions with the required showing to sustain a conviction under the charged

       offense, Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008), while the

       “character of the offender” permits a broader consideration of the defendant’s


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 9 of 18
       character. Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans.

       denied. Whether a sentence is inappropriate turns on our sense of the culpability

       of the defendant, the severity of the crime, the damage done to others, and

       other factors that come to light in a given case. Cardwell, 895 N.E.2d at 1224.


[19]   We defer to the trial court’s decision, and our goal is to determine whether the

       appellant’s sentence is inappropriate, not whether some other sentence would

       be more appropriate. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). We seek

       to leaven the outliers, not to achieve a perceived correct result. Cardwell, 895

       N.E.2d at 1225. While we must consider both the nature of the offense and the

       character of the offender, a defendant need not necessarily prove both prongs

       for us to find a sentence inappropriate. Connor v. State, 58 N.E.3d 215, 218-19

       (Ind. Ct. App. 2016).


[20]   Camp first argues that his sentence is inappropriate because while the nature of

       his offense was both immoral and illegal, his behavior was not the “worst of the

       worst,” partly because E.S. and A.M. goaded him into committing his crimes.

       Appellant’s Br. at 18. In support, he cites the fact that A.M. “triple-dog dared”

       him to do something to her that was depicted in the pornographic movie and

       that E.S. “double-dog-dared” Camp to lick A.M.’s vagina. Id. at 80-81, 196-97;

       Tr. Vol. 3 at 155-57. He also tries to minimize the nature of his offense by

       claiming that neither act of molestation involved penetration and that his

       contact with A.M.’s body was momentary.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 10 of 18
[21]   We are unpersuaded that the nature of Camp’s offense justifies a sentence

       reduction. However, as we explain below, we find that Camp’s aggregate

       sentence of forty years is inappropriate in light of his character.


[22]   First, we are convinced that Camp’s intellectual limitations, poor judgment,

       and mental illnesses reduces Camp’s culpability for his crimes. See Cardwell,

       895 N.E.2d at 1224. Camp is intellectually impaired and suffers from several

       mental illnesses. He suffered two traumatic brain injuries as a child, one as an

       infant and the other as a high school freshman; the second injury put Camp into

       a coma for two weeks. Tr. Vol. 3 at 129-30. Camp was not able to complete

       high school, even though he took remedial courses, and did not obtain a

       G.E.D. Id. at 119. His I.Q. of 79 places him in the bottom five percent of the

       population. Tr. Vol. 4 at 47-48. Camp has been diagnosed with cognitive

       disorder NOS, which impairs thinking, cognitive ability, executive function,

       and judgment. Id. at 48, 50-51. According to Dr. Andrew Yoder (“Dr.

       Yoder”), a psychologist who examined Camp to determine if he was competent

       to stand trial, Camp manifested his poor judgment during the evaluation. Id. at

       37, 48. As Camp recounted the incident with A.M., Camp tried to show his

       penis to Dr. Yoder to explain that his penis did not work “properly.” Id. at 48.

       Camp’s impaired judgment was also apparent when he testified that one of the

       reasons he molested A.M. was because both A.M. and E.S. “double-dog dared”

       and “triple-dog dared” Camp to engage in sexual conduct with A.M. Tr. Vol. 2

       at 79-81, 196-97; Tr. Vol. 3 at 155-57; 208-09. When Camp’s attorney asked

       Camp about the significance of being “triple-dog dared,” Camp responded, “If

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 11 of 18
       you don’t do it, you’re a worthless piece of shit.” Tr. Vol. 3 at 153. Besides

       these cognitive limitations, Camp suffers from mental illness, including

       depression, anxiety, and schizophrenia. Tr. Vol. 3 at 176; Tr. Vol. 4 at 195-96.

       These cognitive disabilities and mental illnesses lessen Camp’s culpability for

       his crimes. Cf. Young v. State, 696 N.E.2d 386, 391 (Ind. 1998) (sentence

       manifestly unreasonable where trial court failed to consider defendant’s mental

       disabilities).


[23]   Second, we find that Camp’s expression of remorse reflects well on his

       character. At the sentencing hearing, Camp testified: “It should have never

       happened. I know that. I’ve spent the last year and seven months in jail

       thinking about what happened. I am sorry. I can’t take it back.” Tr. Vol. 4 at

       203-04. Camp even said he was not sorry that he would be incarcerated

       because he deserved to be punished: “I - I - I deserve to go to prison. I mean I -

       I - I’m guilty. I’m - I’m - I need to go. . . [f]or what I did.” Id. at 204. See

       McFall v. State, 71 N.E.3d 383, 390 (Ind. Ct. App. 2017) (defendant’s expression

       of remorse reflected positively on her character). Third, Camp’s insignificant

       prior criminal record, one misdemeanor conviction for driving while

       suspended, provides another basis to find that his sentence is inappropriate. Tr.

       Vol. 4 at 196; See Sanchez v. State, 938 N.E,2d 720, 722 (Ind. 2010) (lack of

       extensive criminal record supported finding that sentence was inappropriate).


[24]   Therefore, we find that in light of Camp’s character, his aggregate sentence of

       forty years is inappropriate, and we thus invoke our authority under Indiana

       Appellate Rule 7(B) to reduce his sentence for child molesting as a Level 1

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 12 of 18
       felony from forty years to thirty years. See Conner, 58 N.E.3d at 218-19 (a

       defendant need not necessarily prove both prongs for us to find a sentence

       inappropriate). We leave undisturbed the trial court’s decision to suspend three

       years of Camp’s sentence for Level 1 felony child molesting and its decision to

       run the sentences for both of Camp’s convictions concurrently.


[25]   Affirmed in part and reversed in part.


       Vaidik, C.J., concurs.


       Altice, J., concurs in part and dissents in part with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 13 of 18
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       James A. Camp,                                           Court of Appeals Case No.
                                                                19A-CR-25
       Appellant-Defendant,

               v.

       State of Indiana,
       Appellee-Plaintiff




       Alice, Judge, concurring in part and dissenting in part.


[26]   I fully concur with the majority’s sufficiency determination. But, with respect

       to sentencing, I cannot agree that Camp’s forty-year sentence for Level 1 felony

       child molesting is an outlier or that a reduced advisory sentence is appropriate.


[27]   The nature of the crime is particularly aggravating. Camp welcomed four

       children – three nine-year olds and an eleven-year old – into his home. All but

       A.M. were regular visitors. He assisted the three girls in getting out of their wet

       clothes and gave them either large shirts or towels to cover up with while their

       clothes were drying. Shortly thereafter, he gathered with the children and

       played a pornographic movie with a child-like theme. Camp had recently

       added this to his collection of pornographic movies, and he had shown it to

       E.S. and/or E.K. in the preceding two weeks.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019         Page 14 of 18
[28]   While watching the movie on this occasion, Camp reached under A.M.’s

       towel/shirt multiple times and touched her bare skin, including her breast and

       vagina. This made nine-year-old A.M. uncomfortable. Camp also fast-

       forwarded through parts of the movie and stopped on a scene where “Dorothy

       was giving the Oz a blowjob.” Transcript Vol. 3 at 154. Around this point,

       Camp pulled his penis out of his pajama pants so that A.M., who was sitting

       near him, could see it. Camp then stopped on a scene were “OZ [was] having

       oral sex with Glenda.” Id. at 155.


[29]   A.M. moved away from Camp and eventually went into the bedroom. Camp

       followed shortly thereafter. There may have been some double- or even triple-

       dog daring, but that is beside the point. Fifty-three-year-old Camp went into

       the bedroom, rubbed A.M.’s vagina, and then began licking her vagina. E.S.

       testified that she watched for four or five minutes as Camp was “[l]icking

       [A.M.’s] coochy.” Transcript Vol. 2 at 149. E.S. was “freaking out in [her]

       mind” watching this. Id. at 150. When the dryer signaled that the clothes were

       dry, the children changed and left Camp’s home.


[30]   When A.M.’s mother picked her up from E.S.’s home that night, A.M.

       immediately told her mother that Camp had touched her inappropriately. As a

       result of this abuse, A.M. suffered terrifying nightmares and began wetting the

       bed, which she had not done for years. As found by the majority, nothing

       about the nature of Camp’s offenses justifies a sentence reduction.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 15 of 18
[31]   Turning to Camp’s character, I am of the impression that, while he certainly

       has mental health issues, those have been greatly exaggerated. First, he does

       not suffer from schizophrenia. The record establishes only that he has

       depression, anxiety, and cognitive disorder NOS.4 His cognitive disability

       primarily manifests as issues with short-term memory.


[32]   Although Camp does not work and is on disability, this is due to complications

       from his diabetes, not his mental health. In fact, Camp has a prior history of

       employment, working in a dangerous foundry position for about thirteen years

       before the facility closed. Additionally, despite his brain injury during his

       freshman year, Camp came close to graduating from high school – only three

       credits short because he had a disagreement with the “woods teacher”.

       Transcript Vol. 3 at 183. In other words, Camp was able to complete high

       school, he just decided not to.


[33]   The majority notes that Camp has an IQ of 79, which places him in the bottom

       five percent of the population. A review of the competency evaluation

       completed by Dr. Yoder for trial, however, reveals that Camp’s actual IQ may

       be higher than reported. Dr. Yoder notes in his summary: “The defendant’s

       Full Scale WASI-II IQ score was at the high end of the Borderline range and he

       seemed to give intermittent effort on the tasks which may indicate that his

       scores were a low estimate of his current cognitive abilities.” Appellant’s



       4
        Dr. Yoder testified that cognitive disorder NOS “could be a range of things” associated with some form of
       impairment associated with thinking and cognitive ability. Transcript Vol. 4 at 50.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019                  Page 16 of 18
       Appendix Vol. III at 8-9. Dr. Yoder made similar observations with regard to

       other test results:


               Data from the MMPI-2-RF were uninterpretable due to the
               defendant’s response style that was highly suggestive of over-
               reporting and unusual even for those who have severe and
               genuine psychopathology.


                                                       ****


               There were some indications from testing performance that Mr.
               Camp may have attempted to present as being less capable and in
               greater distress than what may be accurate upon more objective
               review. Mr. Camp endorsed items related to neurological
               functioning on the ECST-R to trigger the “feigning competency-
               related impairment.” … Mr. Camp’s performance on the
               RBANS Digit Span subtest raises concerns about his effort based
               on research that supports possible malingering for performances
               such as his.


       Id. at 8.


[34]   The trial court considered Camp’s diminished mental capacity (and his minimal

       criminal history) as a mitigating circumstance in arriving at the sentence

       imposed. I am not convinced that Camp was deserving of more mitigation for

       this factor than that given by the trial court.


[35]   Finally, while Camp expressed remorse, he repeatedly attempted to shift blame

       to the children and mitigate his culpability before and during the jury trial. He

       complained to the investigating officer that the children were throwing him

       under the bus, and Camp indicated at trial that each of his poor decisions was

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 17 of 18
       the result of being dared by one or more of the children. Camp claimed at trial

       that on the day in question he did not understand that what he did to A.M. was

       wrong and that he “had a lapse in judgment on that day, that one day, and only

       that one day.” Transcript Vol. 3 at 214. Camp continued, “On that particular

       day, it just didn’t register [that what he was doing was against the law].” Id. at

       239. On this record, Camp’s remorse rings hollow.


[36]   I would uphold the partially-aggravated, concurrent sentences imposed by the

       trial court as not inappropriate.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-25 | August 5, 2019   Page 18 of 18